Title: From George Washington to Henry Laurens, 31 August 1778
From: Washington, George
To: Laurens, Henry


          
            sir
            Head Qrs White plains August 31: 1778. 3 OClock P.M.
          
          I would take the liberty to inform Congress, that Colo. Armand is come to camp with his
            Corps and has applied to me for Commissions for his Officers. By the Resolution for
            establishing the Corps it was to be officered out of the Foreigners then commissioned in
            our service, who were not, nor could be provided for in any of the Regiments. Instead of this, there are only three Officers in his Corps,
            who before held any Commissions in our service, Viz. Lieut. Colo. Vrigney &
            Captains Mercley & Shafner. The Two last were only Lieutenants and are  now appointed to Captaincies, contrary it seems to me, to the spirit
            and intention of the Resolution. As Colo. Armand has departed from his instructions
            which must govern me, I am not authorised to grant the Commissions he requires—and am
            therefore under the necessity of troubling Congress, with the arrangement of the Corps,
            No. 1, as it now actually stands for their consideration & decision. The Colo. founds his deviation from the Resolve upon some
            verbal intimation given him, that the part in question would not be insisted on.
          I would also take the liberty to mention, that General Duportail lately delivered me a
            Memorial, in which among other things he represents, that he had made an agreement with
            Congress at his first appointment, that neither himself nor the other Gentlemen with
            him, should ever be commanded by any of the Engineers who had preceded them in our
              Army. I could not but answer, that the Commissions of
            Officers were the only rule of precedency and command I had to judge by; and while
            others held superior appointments, I must consider them accordingly in the course of
            service. He gave me the inclosed Letter to you upon the subject—and is extremely anxious
            to have the matter placed upon a certain footing; and no doubt it will be for the good
            and tranquility of the service that the claim be determined as speedily as possible one
            way or the other. At the same time I think it right to
            observe, that it can not be expected that Colo. Cosciusko, who has been a good while in
            this line and conducted himself with reputation and satisfaction will consent to act in
            a subordinate capacity to any of the French Gentlemen, except General Portail.
          The frequent condemnations to Capital punishment, for want of some intermediate one
            between that and a Hundred lashes (the next highest under our present military
            articles)—and the necessity of frequent pardons in consequence, induced me a few days
            ago, to lay the matter before a Board of Officers for them to consider, whether some
            mode might not be devised of equal or greater efficacy for preventing crimes and
            punishing Delinquents when they had happened, less shocking to humanity and more
            advantageous to the States, than that of Capital execution. The inclosed paper No. 3
            contains the opinion of the Board upon the subject, which with all deference I submit to
            the consideration of Congress—and doubt not but they
            will adopt the expedient suggested, if it shall appear in any wise calculated to promote
            the service. I will only observe before I conclude upon this occasion, that when I
            called the Board to consult upon the point, there were Eleven prisoners under sentence
            of death and probably many more for trial, in the different guards on charges, that
            would affect their lives.
          Since I had the honor of writing you on the 25 Instant, I have not received a single
            line from General Sullivan. The only intelligence I have  from the
            Eastward is from Monsr Pontjebeau. This Gentleman left
            Rhode-Island the 27th and arrived about Two Hours ago in Camp. From him I learn that our
            people were still on the Island. That it was generally thought they had made effectual
            provision for a retreat in case of exigency. That in the evening of that day he met
            Monsr preville, an Officer belonging to the Languedoc, at providence going with
            dispatches to Genl Sullivan, who informed him that the French fleet had got into Boston.
            He further adds, that Monsr Colonne, who was in company with him at providence and who
            had more conversation with Mr preville than he himself had, told him, that Mr preville
            said Count D’Estaing had sailed or was on the point of sailing again for Rhode Island
            with 10 Ships of the line & his Frigates. I
            have the Honor to be with great respect & esteem sir Yr Most Obedt servt
          
            Go: Washington
          
          
            P.S. Your favor of the 20th only came to hand just now.
          
        